Case: 21-30204     Document: 00516210199         Page: 1     Date Filed: 02/21/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 21, 2022
                                  No. 21-30204                          Lyle W. Cayce
                                                                             Clerk

   DeOndra Wilson, individually & as natural tutor on behalf T. W.;
   Thomas Johnson Jr.,

                                                           Plaintiffs—Appellants,

                                      versus

   City of Bastrop; Joshua A. Green, in his individual & official
   capacity; John L. McKinney, in his individual & official capacity,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:20-CV-351


   Before Jones, Higginson, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          An armed suspect ran away from two police officers, ignoring their
   repeated commands to stop and drop his pistol. The pursuit occurred near
   passing motorists, onlookers, and an apartment complex. The officers shot
   and killed the suspect, whose successors sued the officers, the city, and the
   police department under 42 U.S.C. § 1983. The district court granted the
   officers summary judgment based on qualified immunity and separately
Case: 21-30204       Document: 00516210199           Page: 2     Date Filed: 02/21/2022




                                      No. 21-30204


   dismissed claims as to the city and police department. We affirm in part and
   dismiss in part for lack of appellate jurisdiction.
                                           I.
          In the afternoon of March 19, 2019, the Bastrop Police Department
   (“BPD”) received two reports of an armed confrontation at the Eden
   Apartments. The first report warned “they are drawing guns.” The second
   identified one perpetrator as “Thomas Johnson,” who was driving a red
   truck with rims. Officer Joshua Green responded to the reports.
          Approaching the apartments, Green encountered a stationary red
   truck with flashing hazards near the H.V. Adams Elementary School, which
   had been closed for a few months. The truck matched the reported
   description, so Green initiated a stop. 1 The truck began to pull away, so
   Green instructed the driver to stop, which he did. From his squad car, Green
   reported the license plate. Green then instructed the driver to turn off the
   engine, which he did. When Green exited his car, Thomas Johnson III
   (“Johnson”) stepped out of the truck’s passenger side holding a
   semiautomatic pistol with an extended magazine. (His brother—named
   Thomas Johnson, Jr.—was driving the car). Green ordered Johnson to shut
   the door, but Johnson ignored him and ran toward the school, sparking an
   armed chase that would span approximately two minutes.
          As vehicles passed nearby, Green drew his weapon and yelled, “Drop
   the gun!” When Johnson failed to comply and continued to run, Green fired
   at him. Green chased Johnson into the adjacent open field away from the road


          1
             The stop and ensuing events were captured in part by Green’s dash cam. See
   https://www.ca5.uscourts.gov/opinions/pub/21/21-30204-Ex5-Green.mp4. They were
   also captured in part by Officer John McKinney’s dash cam. See
   https://www.ca5.uscourts.gov/opinions/pub/21/21-30204-Ex9-Mckinney.mp4.         The
   panel carefully reviewed the footage.




                                            2
Case: 21-30204      Document: 00516210199             Page: 3   Date Filed: 02/21/2022




                                       No. 21-30204


   and reported “shots fired!” over his radio. Green recalled seeing Johnson
   looking over his shoulder at him and the barrel of the gun pointing back in his
   direction. He continued to chase Johnson across the field, ordering him to
   drop the gun and instructing onlookers to lie on the ground.
          Officer John McKinney responded to Green’s radio call, heard the
   distant gunshots, and proceeded to the opposite side of the field. When he
   arrived, he saw Johnson approaching his squad car, outrunning Green.
   Johnson saw McKinney and changed direction toward the tree line bordering
   the Eden neighborhood. McKinney ordered Johnson to stop and drop the
   gun. When he did not, McKinney fired from his squad car at Johnson, who
   stumbled, looked at McKinney, picked up his gun, and continued to flee.
   McKinney stepped out of his squad car and fired three more shots. Both
   officers gave chase and repeatedly ordered Johnson to stop and drop the gun
   as he approached the tree line. When in range, both officers shot, and
   Johnson fell and dropped his gun. Johnson died on the scene from the
   gunshot wounds.
          Plaintiffs-Appellants DeOndra Wilson, on behalf of herself and her
   minor child T. W., and Thomas Johnson Jr., the twin brother of Johnson
   (collectively, “Plaintiffs”), sued under 42 U.S.C. § 1983, alleging that Green
   and McKinney used excessive force and that the City of Bastrop (“city”) and
   the BPD failed to train, supervise, and discipline their employees. The
   district court allowed limited qualified-immunity discovery. Green and
   McKinney moved for summary judgment based on qualified immunity,
   which the district court granted.
          In the same order, the district court notified Plaintiffs of its intent to
   dismiss sua sponte their remaining claims against the city and BPD. Plaintiffs
   objected. Shortly after, Plaintiffs appealed the partial final judgment as to
   Green and McKinney. The district court then granted summary judgment




                                            3
Case: 21-30204      Document: 00516210199              Page: 4   Date Filed: 02/21/2022




                                        No. 21-30204


   for the city and BPD and entered another final judgment to that effect.
   Plaintiffs did not file a new notice of appeal from the second judgment or
   amend their initial notice of appeal.
                                            II.
          “We review a summary judgment de novo, applying the same
   standards as the district court.” Arenas v. Calhoun, 922 F.3d 616, 620 (5th
   Cir. 2019) (citation omitted). “The movant must show ‘there is no genuine
   dispute as to any material fact and [he is] entitled to judgment as a matter of
   law.’” Garcia v. Blevins, 957 F.3d 596, 600 (5th Cir. 2020) (alteration in
   original) (quoting Fed. R. Civ. P. 56(a)), cert. denied, 141 S. Ct. 1058
   (2021). An “assertion of qualified immunity alters the usual summary
   judgment burden of proof, shifting it to the plaintiff to show that the defense
   is not available,” though “[w]e still draw all inferences in the plaintiff’s
   favor.” Ibid. (citations omitted).
                                           III.
          An officer merits qualified immunity unless (1) he “violated a
   statutory or constitutional right of the plaintiff” and (2) “the right was clearly
   established at the time of the violation.” Dyer v. Houston, 964 F.3d 374, 380
   (5th Cir. 2020) (citation omitted). Plaintiffs claim that Green and McKinney
   used unconstitutionally excessive force when they shot and killed Johnson.
   The district court concluded, first, that their use of deadly force was not
   constitutionally excessive and, alternatively, that any violation was not
   clearly established. We agree with the first conclusion and so need not reach
   the second. See Pearson v. Callahan, 555 U.S. 223, 236 (2009).
          “An officer violates the Fourth Amendment when an arrestee ‘suffers
   an injury that results directly and only from a clearly excessive and objectively
   unreasonable use of force.’” Cloud v. Stone, 993 F.3d 379, 384 (5th Cir. 2021)
   (quoting Joseph ex rel. Estate of Joseph v. Bartlett, 981 F.3d 319, 332 (5th Cir.




                                             4
Case: 21-30204      Document: 00516210199          Page: 5    Date Filed: 02/21/2022




                                    No. 21-30204


   2020)). The court evaluates officers’ actions “in light of the facts and
   circumstances confronting them, without regard to their underlying intent or
   motivation,” Poole v. City of Shreveport, 691 F.3d 624, 628 (5th Cir. 2012)
   (quoting Graham v. Connor, 490 U.S. 386, 397 (1989)), and considers “not
   only the need for force, but also ‘the relationship between the need and the
   amount of force used,’” Joseph, 981 F.3d at 332 (quoting Deville v. Marcantel,
   567 F.3d 156, 167 (2009) (per curiam)). We assess each officer’s actions
   separately. Darden v. City of Fort Worth, 880 F.3d 722, 731 (5th Cir. 2018).
          When an officer uses deadly force, its reasonableness turns primarily
   on whether “the officer ha[d] probable cause to believe that the suspect
   pose[d] a threat of serious physical harm, either to the officer or to others.”
   Bazan ex rel. Bazan v. Hidalgo County, 246 F.3d 481, 488, 493 (5th Cir. 2001)
   (quoting Tennessee v. Garner, 471 U.S. 1, 11 (1985)); see also Ontiveros v. City
   of Rosenberg, 564 F.3d 379, 382 (5th Cir. 2009). Given the difficulty of “split-
   second judgments,” the court judges the reasonableness of an officer’s use
   of force “from the perspective of a reasonable officer on the scene, rather
   than with the 20/20 vision of hindsight,” Graham, 490 U.S. at 397 (citing
   Terry v. Ohio, 392 U.S. 1, 20–22 (1968)), and avoids “second-guessing a
   police officer’s assessment, made on the scene, of the danger presented by a
   particular situation,” Valderas v. City of Lubbock, 937 F.3d 384, 389 (5th Cir.)
   (per curiam) (quoting Ryburn v. Huff, 565 U.S. 469, 477 (2012)), cert. denied,
   140 S. Ct. 454 (2019).
                                         A.
          Green could have reasonably believed Johnson posed a serious
   physical threat to bystanders and to Green himself. Just before the stop,
   Green had reason to think Johnson was brandishing a firearm at an apartment
   complex. He was the lone officer to respond to the call. Green found a vehicle
   matching the reported description parked by an elementary school during




                                          5
Case: 21-30204       Document: 00516210199            Page: 6      Date Filed: 02/21/2022




                                       No. 21-30204


   school hours and on a school day. While the school had been closed for a few
   months, students were travelling nearby that afternoon—as evidenced by the
   school bus passing Green’s squad car moments after the stop. 2 Moreover,
   Green believed he saw a weapon through the rear window and then watched
   Johnson step out of the car holding a pistol with an extended magazine.
   Instead of obeying Green’s orders, Johnson ran toward the school with the
   gun and then refused to heed Green’s command to drop the gun. Only then
   did Green fire.
          As Green chased Johnson, he repeatedly ordered Johnson to stop and
   drop the gun. Yet Johnson disobeyed and ran directly toward another officer
   before disappearing from sight. Green heard gunshots and reloaded. Johnson
   emerged from behind brush, tripped, picked up his gun, and continued to
   ignore Green and run toward the Eden neighborhood. Green saw more
   onlookers nearby and again shot, this time killing Johnson.
          Even drawing all inferences in Plaintiffs’ favor, the district court
   correctly determined that Green’s use of deadly force was not
   constitutionally excessive. Plaintiffs’ contrary arguments lack merit. First,
   they maintain Tennessee v. Garner requires reversal. We disagree. In Garner,
   a police officer shot a fleeing, unarmed suspect in the back of the head and
   later admitted he did not believe the suspect was armed. 471 U.S. at 3–4. The
   suspect there presented no threat to others precisely because he was
   unarmed. Id. at 21 (recognizing the officer “did not have probable cause to
   believe that Garner, whom he correctly believed to be unarmed, posed any
   physical danger to himself or others”). As Garner recognized, the armed




          2
             Green could not recall whether he knew the school was closed at the time, but
   that is immaterial to our analysis.




                                             6
Case: 21-30204       Document: 00516210199          Page: 7    Date Filed: 02/21/2022




                                     No. 21-30204


   suspect here “present[s] a different situation,” ibid., so this case is obviously
   not Garner 2.0.
          Second, Plaintiffs argue that when Green stopped the vehicle, any
   threat to others (especially those at Eden Apartments) had vanished, so
   deadly force became unreasonable at that point. True, our precedent teaches
   that “an exercise of force that is reasonable at one moment can become
   unreasonable in the next if the justification for the use of force has ceased.”
   Betts v. Brennan, 22 F.4th 577, 584 (5th Cir. 2022) (quoting Mason v. Lafayette
   City-Parish Consol. Gov’t, 806 F.3d 268, 277 (5th Cir. 2015)). But the inverse
   is also true. Force unreasonable in one moment may become reasonable in
   the next. So here. When Johnson ran, armed and disobeying Green’s
   commands to drop the gun despite the presence of onlookers, Green’s use of
   deadly force became justified.
          Third, Plaintiffs contend that Green is not credible because he
   testified that he saw Johnson point a gun at him while inside the truck even
   though he never stated that during the police’s internal investigation. This
   possible lacuna in Green’s testimony is immaterial to the constitutional issue.
   Even assuming Johnson did not point a gun at Green’s squad car, the
   undisputed facts still justified the exercise of lethal force. Johnson stepped
   out of the car holding a gun; ran toward onlookers, another officer, and an
   apartment complex; and ignored numerous orders to stop and drop the gun.
   Plaintiffs also attack Green’s credibility based on his inability to recall
   whether he knew the nearby school was closed. Again this is of no moment.
   Even assuming he knew the school was closed, Green could still have
   reasonably believed Johnson posed a serious threat to his own safety,
   McKinney’s safety, and the safety of onlookers (including passing
   schoolchildren) in the area.




                                          7
Case: 21-30204         Document: 00516210199               Page: 8       Date Filed: 02/21/2022




                                           No. 21-30204


           Fourth, Plaintiffs argue that Johnson never fired his weapon, so he did
   not pose a threat. Our precedent rejects that argument: “we have never
   required officers to wait until a defendant turns towards them, with weapon
   in hand, before applying deadly force to ensure their safety.” Salazar-Limon
   v. City of Houston, 826 F.3d 272, 279 n.6 (5th Cir. 2016) (collecting cases). By
   the same token, officers need not wait until a fleeing suspect turns his weapon
   toward bystanders before using deadly force to protect them. See Boyd v.
   Baeppler, 215 F.3d 594, 601 (6th Cir. 2000) (deadly force justified when
   suspect fled with a pistol and disregarded police warnings to stop); Montoute
   v. Carr, 114 F.3d 181, 185 (11th Cir. 1997) (deadly force justified when suspect
   fled with a sawed-off shotgun and disregarded officer’s command to stop). 3
           Finally, Plaintiffs point out that Louisiana law allows open carry of
   firearms. See State v. Ferrand, 95-1346 (La. 12/8/95), 664 So.2d 396, 397 (per
   curiam) (noting “the public possession of an openly displayed handgun is not
   a crime in Louisiana” (citations omitted)). That is beside the point.
   Louisiana’s open-carry law does not permit armed suspects to flee from
   officers and disobey lawful commands to relinquish their guns. See State v.
   Gibson, 12-350 (La. App. 5 Cir. 10/30/12), 103 So.3d 641, 650 (officer had
   “probable cause to arrest defendant after he was observed fleeing [from
   police] with a gun”). That is especially true here, where Johnson’s failure to




           3
             For similar reasons, we reject Plaintiffs’ argument that Johnson posed no threat
   because he never actually aimed his gun at an officer. Plaintiffs identify no basis for second-
   guessing an officer’s split-second judgment that a fleeing, armed suspect could turn a gun
   on him at a moment’s notice. See, e.g., Ramirez v. Knoulton, 542 F.3d 124, 129 (5th Cir.
   2008) (rejecting argument that suspect “made no threatening gestures toward the
   officers” and “never raised his weapon nor aimed it at the officers” because it “largely
   employed 20/20 hindsight” and “fail[ed] to consider the reasonable belief of an officer at
   the scene”). Moreover, even if the gun was never pointed toward the officers, they could
   have reasonably thought Johnson posed a serious threat to onlookers.




                                                 8
Case: 21-30204      Document: 00516210199              Page: 9   Date Filed: 02/21/2022




                                        No. 21-30204


   obey Green’s commands created a situation threatening serious harm to
   officers and bystanders alike.
                                            B.
          Like Green, McKinney could have reasonably believed that Johnson
   threatened him and others with serious physical harm. McKinney heard
   distant gunshots and a “shots fired!” call over his radio, leaving him unsure
   whether the officer or the suspect had fired. When he arrived at the scene,
   Johnson was running at him holding a gun but changed direction toward a
   tree line bordering a neighborhood. Johnson repeatedly ignored McKinney’s
   orders to stop and drop the gun. Even after McKinney fired at Johnson, he
   kept his gun and continued to flee. And during the chase, McKinney spotted
   Green nearby. McKinney again used lethal force, this time killing Johnson.
          As to McKinney specifically, Plaintiffs argue he never faced any threat
   because he mistakenly believed Johnson had shot Green based only on the
   “shots fired” radio call. But even assuming McKinney’s belief was mistaken,
   it can still be a reasonable belief. Saucier v. Katz, 533 U.S. 194, 206 (2001)
   (noting “qualified immunity can apply in the event the mistaken belief was
   reasonable”); see also Carnaby v. City of Houston, 636 F.3d 183, 188 n.4 (5th
   Cir. 2011). And nothing in the record shows McKinney was unreasonable in
   thinking Johnson had fired his weapon. Moreover, aside from this question,
   the circumstances still justified the exercise of lethal force, as McKinney
   could have reasonably believed that the fleeing Johnson, who persistently
   held onto his gun against the officers’ orders, presented a threat to his safety,
   Green’s safety, and the safety of onlookers in the Eden neighborhood.
                                    *        *         *
          In sum, both Green and McKinney reasonably believed that
   Johnson—(1) suspected of an armed confrontation, (2) fleeing as police
   attempted to detain him, (3) running towards one of the officers in the




                                             9
Case: 21-30204     Document: 00516210199            Page: 10   Date Filed: 02/21/2022




                                     No. 21-30204


   presence of bystanders, (4) armed with a semiautomatic pistol, and
   (5) refusing to obey audible police commands to drop his weapon—posed a
   threat of serious physical harm to themselves and bystanders. We therefore
   agree with the district court that the lethal force each officer deployed was
   not constitutionally excessive.
                                         IV.
          When granting summary judgment to the officers, the district court
   notified Plaintiffs of its intent to dismiss sua sponte their municipal-liability
   claims against the city and BPD. See Amedee v. Shell Chem., L.P., 953 F.3d
   831, 837 (5th Cir. 2020) (“District courts may grant summary judgment sua
   sponte if the party opposing summary judgment has notice.” (citing Delaval
   v. PTech Drilling Tubulars, L.L.C., 824 F.3d 476, 481 (5th Cir. 2016)))
   Plaintiffs then noticed their appeal of the court’s qualified-immunity order
   and partial final judgment. Following that, the district court entered
   summary judgment over Plaintiffs’ objection in favor of the city and BPD and
   issued another partial final judgment to that effect. Without filing a new
   notice of appeal or amending their initial notice, Plaintiffs now argue
   dismissal of those claims was improper without more discovery.
          Plaintiffs did not appeal the later summary judgment as to the city and
   BPD. While Plaintiffs’ initial notice of appeal “sufficiently preserve[d] all
   prior orders intertwined with the final judgment,” Tr. Co. of La. v. N.N.P.
   Inc., 104 F.3d 1478, 1485 (5th Cir. 1997), the summary judgment dismissal of
   Plaintiffs’ municipal-liability claims was a subsequent, not a prior, order. We
   therefore lack jurisdiction to review it. See 28 U.S.C. § 2107(a); Fed. R.
   App. P. 4(a)(1)(A).




                                          10
Case: 21-30204     Document: 00516210199        Page: 11   Date Filed: 02/21/2022




                                 No. 21-30204


                                      V.
          We AFFIRM the summary judgment granting qualified immunity to
   the officers. As to the city and police department, we DISMISS the appeal
   for want of jurisdiction.




                                      11